DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “centralized storage area network (SAN), network-attached storage (NAS), redundant array of independent disks…” and “hard disk interface…” as described in the specification (See Specification; page 8, para 0030).  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because of the following;
The first occurrence of the acronym “API” should be spelled out.
Further, the abstract includes statements of alleged merit or value of the claimed invention or speculative application.  
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
Pages 1 – 20, the numbering orders of paragraphs are incorrect (See Specification; pages 1 – 20).
Page 1, para 0001; the status of the application no. 16/264,084 should be updated.
Page 1, para 0001, page 4, para 0016, page 8, para 0030 and 0032; the first occurrences of the acronyms “API”, “SAML”, “ATA”, “SATA”, “SCSI”, “SAS”, “CSS” etc.,  should be spelled out. See Specification; ().
Page 10, para 0041; the reference numerals “root record 232” should apparently be -- root record 236 -- (See Specification; page 10, para 0041).   
Appropriate correction is required.

Claim Objections
Claims 4, 11, 12, 18 and 19 are objected to because of the following informalities:  
Regarding claims 4, 11, 12, 18, and 19 the limitations “the instance of the live application” lack proper antecedent basis.  
Appropriate correction is required.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 10, 14, 16 and 20 of U.S. Patent No. 10,846,071 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are substantially covered by patented claims as shown below;
Instant Application No. 17/070,605
US Patent 10,846,071 B2
1. A method, comprising: causing, by one or more processors, display of a user interface of a live application within a document of a cloud collaboration platform; providing, by the one or more processors, data storage and a data model application programming interface to the live application within the document of the cloud collaboration platform; initializing, by the one or more processors, a record in the data storage for the live application using the data model application programming interface; transmitting, by the one or more processors, data to a device enabling the device to create a local cache of at least a portion of the data storage and to edit the document and use the live application in an offline mode; and updating, by the one or more processors, the record in the data storage based on a change received via the user interface of the live application when the device was in the offline mode, wherein the change was stored in the local cache.
1. A method, comprising: providing, by one or more processors, data storage and a data model application programming interface to a live application in a cloud collaboration platform; initializing, by the one or more processors, a record in an instance of the live application running in a document in a cloud collaboration platform, wherein the record comprises one or more properties, wherein a property in the one or more properties is a key-value pair comprising a key and a value, and wherein the property is associated with a data type and the cloud collaboration platform extends additional functions to the live application based on the data type; receiving, by the cloud collaboration platform, a changed value and the key from the instance of the live application; updating, by the one or more processors, the value in the key-value pair corresponding to the key to reflect the changed value; and storing, by the one or more processors, the updated key-value pair in the data storage in association with the instance of the live application.
5. The method of claim 1, further comprising: providing, by the one or more processors, offline functions to a device accessing the cloud collaboration platform to allow the device to create a local cache of the data storage to allow the live application to continue to function when the device is offline.
8. A system, comprising: a memory; and at least one processor coupled to the memory and configured to: cause display of a user interface of a live application within a document of a cloud collaboration platform; provide data storage and a data model application programming interface to the live application within the document of the cloud collaboration platform; initialize a record in the data storage for the live application using the data model application programming interface; transmit data to a device enabling the device to create a local cache of at least a portion of the data storage and to edit the document and use the live application in an offline mode; and update the record in the data storage based on a change recorded via the user interface of the live application when the device was in the offline mode, wherein the change was stored in the local cache.
10. A system, comprising: a memory; and at least one processor coupled to the memory and configured to: provide data storage and a data model application programming interface to a live application in a cloud collaboration platform; initialize a record in an instance of the live application running in a document in the cloud collaboration platform, wherein the record comprises one or more properties, wherein a property in the one or more properties is a key-value pair comprising a key and a value, and wherein the property is associated with a data type and the cloud collaboration platform extends additional functions to the live application based on the data type; receive a changed value and the key from the instance of the live application; update the value in the key-value pair corresponding to the key to reflect the changed value; and store the updated key-value pair in the data storage in association with the instance of the live application.
14. The system of claim 10, the at least one processor further configured to: provide offline functions to a device accessing the cloud collaboration platform to allow the device to create a local cache of the data storage to allow the live application to continue to function when the device is offline.
15. A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: causing display of a user interface of a live application within a document of a cloud collaboration platform; Atty. Dkt. No. 3462.2020009- 24 - providing data storage and a data model application programming interface to the live application within a document of the cloud collaboration platform; initializing a record in the data storage for the live application using the data model application programming interface; transmitting data to a device enabling the device to create a local cache of at least a portion of the data storage and to edit the document and use the live application in an offline mode; and updating the record in the data storage based on a change received via the user interface of the live application when the device was in the offline mode, wherein the change was stored in the local cache.
16. A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: providing data storage and a data model application programming interface to a live application in a cloud collaboration platform; initializing a record in an instance of the live application running in a document in the cloud collaboration platform, wherein the record comprises one or more properties, wherein a property in the one or more properties is a key-value pair comprising a key and a value, and wherein the property is associated with a data type and the cloud collaboration platform extends additional functions to the live application based on the data type; receiving a changed value and the key from the instance of the live application; updating the value in the key-value pair corresponding to the key to reflect the changed value; and storing the updated key-value pair in the data storage in association with the instance of the live application.
20. The non-transitory computer-readable device of claim 16, the operations further comprising: providing offline functions to a device accessing the cloud collaboration platform to allow the device to create a local cache of the data storage to allow the live application to continue to function when the device is offline.



Allowable Subject Matter
Claims 2 – 7, 9 – 14 and 16 - 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McFerrin (US 2015/0261971 A1) discloses user-agnostic backend storage for cloud-based application.
LI (US 2018/0373501 A1) discloses distributed Key-value consistency.
Palmer (US 2018/0218006 A1) discloses web application open platform interface server architecture and application for distributed network computing environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194